Citation Nr: 0123488	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965 and from October 1965 to October 1968.

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1998 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied service 
connection for PTSD.  The claim is currently under the 
jurisdiction of the RO in Atlanta, Georgia.

In the substantive appeal submitted by the veteran's wife in 
January 1999, a hearing was requested before a member of the 
Board in Washington, D.C.  A hearing was thereafter scheduled 
for January 2000, for which the veteran failed to report.  
Upon motion to the Board, the hearing was rescheduled for 
June 2000, for which he again failed to report.  In a 
statement dated in June 2000, his wife advised that neither 
she nor the veteran would be able to appear before the Board 
at that time, and requested that his claim be reviewed by the 
Board and that a final decision be rendered.  

In August 2000, the Board found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD, a decision that the veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By means of an Order promulgated in April 
2001, the Court, pursuant to Appellee's Unopposed Motion for 
Remand and to Stay Proceedings, vacated the August 2000 Board 
decision and remanded the case to the Board. 


FINDINGS OF FACT

1.  Entitlement to service connection PTSD was denied by the 
RO in June 1992, and the veteran did not appeal. 

2.  The evidence received subsequent to June 1992 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  New and material evidence has not been received, and the 
claim for service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records do not reveal that he 
sought treatment for any mental problem, or that any mental 
disorder, to include PTSD, was identified.  A treatment 
record dated in May 1965 shows that he complained of an 
inability to sleep, and attributed this to overwork and 
having "a lot of worries on his mind."  No diagnosis or 
clinical impression was rendered.  The report of a separation 
medical examination, conducted in May 1965, indicates that 
the veteran's psychiatric status was clinically evaluated as 
normal, and does not indicate any history of mental problems 
or PTSD.  On a report of medical history prepared at that 
time, he denied having, or ever having had, frequent trouble 
sleeping, frequent or terrifying nightmares, loss of memory 
or amnesia, or nervous trouble of any sort.  

The report of a service reenlistment examination, conducted 
in October 1965, and a report of medical history prepared in 
conjunction therewith, are similarly negative for findings 
denoting the presence of mental problems or PTSD.  In 
addition, the report of the service separation examination 
conducted in October 1968 shows that the veteran's 
psychiatric status was clinically evaluated as normal, and 
does not identify the presence of any mental health 
complaints or problems, to include PTSD.  The report of 
medical history prepared in October 1968, in conjunction with 
his service separation, again shows that he specifically 
denied having, or ever having had, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  

The veteran's DD Form 214, reflecting service from October 
1965 to October 1968, shows that his decorations and awards 
included the Vietnam Service Medal and the Vietnamese 
Campaign Medal.  It does not indicate that he was awarded 
either the Combat Infantryman Badge, the Purple Heart, or any 
other indicia of combat participation.  His military 
occupational specialty was radio relay and carrier.

A Report of Accidental Injury, dated in November 1973, shows 
that the veteran reported that he had been shot in the left 
leg and hand by an unknown gunman in August 1973.  He 
indicated that he was subsequently hospitalized from August 
1973 to October 1973 for treatment of his injuries.

The report of a January 1974 VA general medical examination 
does not show that the veteran cited the presence of mental 
problems or of symptoms that could be deemed representative 
of PTSD.  A summary of VA hospitalization at Bay Pines VA 
Medical Center (VAMC) from October 1974 to November 1974 
indicates that he was admitted for observation of various 
physical problems, including residuals of a gunshot wound to 
the abdomen some five months previously.  The summary does 
not indicate that he complained of mental problems, or that 
any such problems were discerned.

VA outpatient treatment records dated in 1975 and 1976 
indicate that the veteran was accorded treatment for various 
problems that were, in January 1976, deemed to be 
psychosomatic in nature.  

Private medical records from [redacted] County Mental Health 
Clinic dated in April 1978 show that the veteran was 
hospitalized for treatment of "severe depression and nerves."  
The hospitalization summary shows that he had been an 
inpatient for five days, that on admission "he put much 
emphasis on traumas he received while in military service in 
Viet Nam as possible causes for his problems."  A final 
diagnosis of depressive neurosis was rendered.  The veteran 
reported that he was shot in the chest in 1973 and had 
suffered "bad nerves" since that time.  The summary notes 
that he was last seen in May 1978, at which time he was 
exhibiting depressive mood and affect, and that there was no 
evidence of any psychotic symptomatology.  In September 1978, 
the veteran was again diagnosed as having depressive 
neurosis.  

In a January 1979 statement, the veteran's spouse averred 
that the veteran was violent, and had been treated by VA for 
mental problems.  The transcript of an October 1979 RO 
hearing shows that the veteran contended that his depressive 
neurosis began during service, and that it was, as his 
representative stated, the product of "the rigors of combat, 
of a combat environment...."  The veteran testified that his 
duties during service included taking trash to the dump.  He 
drove a truck.  He was then reportedly sent to an infantry 
division.  He stated that he would talk to a man one day, and 
the next day he would be dead.   

The veteran was diagnosed as having PTSD on VA 
neuropsychiatric examination in April 1981.  The examiner, 
however, found that the veteran was reacting to his "1974" 
gunshot wound, "rather than any injury he received during his 
service.  It is the time since his gunshot wound that his 
life has been significantly altered and for which he is 
unable to establish or maintain a job."

In September 1982, the Board denied the veteran's claim for 
service connection for a psychiatric disability, including 
PTSD.  In so doing, the Board noted that the veteran's 
stressor occurred post service.  The Board found that the 
evidence did not support a conclusion that the veteran had 
PTSD that was associated with service.

In a statement received by VA in December 1985, the veteran 
stated that he was with the 25th Infantry Division in Vietnam 
from November 1967 to November 1968, with "7 months combat 
time."

In a statement received by VA in December 1985, the veteran 
reported that he had served in Vietnam from December 1967 to 
December 1968, and that he had been experiencing nightmares, 
flashbacks, a nervous condition, memory loss, blackouts, 
guilty feelings, and auditory hallucinations since December 
1968.  He gave the name of a close friend he said was killed 
in action and said there were fifty others, whose names he 
could not remember.  

A VA hospitalization summary from Tuskegee VAMC shows that 
the veteran was an inpatient from September 1985 to December 
1985 and was diagnosed as having PTSD, delayed type.  It 
notes that he had nightmares and flashbacks of the Vietnam 
War, and "relived in Vietnam."  The veteran did not describe 
any in-service stressors.

In December 1986, the RO confirmed and continued the prior 
denial of service connection for PTSD.  The RO noted that the 
veteran's DD Form 214 showed no combat service, and that the 
veteran, in his December 1985 letter, did not indicate that 
he had been involved in any life-threatening situation.  The 
RO also noted that there was no inservice stressor shown, but 
that there had been a post-service, life-threatening 
situation.  The veteran was notified of this decision, and of 
appellate rights and procedures, in a letter dated January 7, 
1987.  The record does not reflect that a timely notice of 
disagreement (NOD) was thereafter received by VA.

In June 1988, the veteran submitted a statement seeking 
entitlement to service connection for, among other things, a 
mental condition.  In a July 1988 letter, the RO advised him 
that this claim had been finally denied, and that he would 
need to submit new and material evidence to reopen it.

In May 1989, the veteran's congressman forwarded a letter 
from the veteran and an application for compensation or 
pension in which the veteran again asserted entitlement to 
service connection for "post traumatic stress."  He said 
the last time he had been hospitalized for his mental 
condition was September to December 1985.  The RO wrote to 
the veteran's congressman in May 1989 and explained that the 
veteran would need to submit new and material evidence to 
reopen his claim.

In February 1991, the veteran filed a claim for compensation 
or pension, again alleging entitlement to service connection 
for PTSD.  In July 1991, he was again told he would need to 
submit new and material evidence to reopen the claim.

The report of an August 1991 VA general medical examination 
in connection with other claims shows that the veteran cited 
experiencing nightmares, flashbacks, agitation, and stress as 
a result of his Vietnam service.  No psychiatric diagnosis 
was given.  

The veteran filed another application, without supporting 
evidence, in November 1991.  In June 1992, the RO confirmed 
the denial of service connection for PTSD, finding the 
veteran had not submitted new and material evidence.  The 
veteran was notified of this decision by letter dated August 
17, 1992.  

In August 1992, the veteran's congressman forwarded a 
typewritten letter which he stated he received from the 
veteran, containing the veteran's return address but no 
signature, indicating that the veteran had been treated at 
Tuskegee VAMC from 1984 and requesting copies of those 
records.  The unsigned letter, dated August 26, 1992, 
addressed to the congressman, also expressed disagreement 
with the June 1992 rating decision.  

In October 1992, the veteran's congressman forwarded a letter 
to the RO from the veteran's wife, in which she stated her 
disagreement with the August 1992 letter.  In November 1992, 
the RO advised the congressman that the veteran's wife's 
letter was not accepted as an NOD and that the veteran would 
need to file an NOD over his own signature.  The RO also 
requested the veteran's treatment records from Tuskegee VAMC, 
which responded in December 1992 that it had been unable to 
locate any treatment records for the veteran.

In April 1993, the Board received a general power of attorney 
from the veteran appointing his wife.  It was dated March 19, 
1993.  The veteran also stated that he had requested an 
appeal.

In 1994, the veteran submitted an article titled Turning 
Frustration into Hope to the RO, indicating that another 
veteran had been granted a higher rating for PTSD.  He also 
submitted a second article about VA.

Of record in the file is a statement from the veteran to a 
service organization.  The date of receipt is not shown.  The 
body of the statement indicates a date of October 1994, and 
the date at the top had been whited out and overwritten with 
June 10, 1994.  The veteran reported that he had been in 
Tuskegee VA Hospital one time for 8 months.  He stated that 
he requested an appeal in October 1992, which was faxed to 
his congressman, and never heard from VA.  He also stated 
that he wrote to the Board in May 1993.

In June 1994, the veteran also provided the RO a copy of his 
wife's previous October 1992 letter that she had written to 
the congressman.  He deleted the "Mrs." in front of his 
wife's signature so that it appeared that he had signed the 
document.  He stated that he had mailed and faxed this letter 
to his congressman on October 7, 1992.

In July 1997, the veteran sought to reopen his claim.  He 
reported treatment at four VA medical centers: Tuskegee; 
Washington, D.C.; Bay Pines, Florida; and West Palm Beach, 
Florida.  The RO requested treatment records from all four.  

The Washington VAMC sent outpatient treatment notes dated 
from August to November 1995.  These records show that the 
veteran was referred for psychiatric counseling and that he 
met with a counselor on two occasions.  He missed all further 
scheduled appointments and did not respond to letters sent to 
him.  In August 1995, psychological testing revealed results 
typical in those seen with PTSD.  The veteran was discharged 
from the program. 

Outpatient records from West Palm Beach dated in November 
1996 reflect that the veteran had been living with his 
brother, but he was now in need of shelter and sought 
inpatient hospitalization for a lengthy stay.  He was advised 
that West Palm Beach did not have an appropriate inpatient 
program, and he was told which hospitals did.  He was offered 
assistance with housing, which he declined.  He was assessed 
to be manipulative and looking for housing by way of long-
term hospitalization.  No diagnosis was given.

Bay Pines VAMC forwarded records from a July 1997 
hospitalization and subsequent outpatient treatment.  The 
medical center indicated that it had no records pre-dating 
the July 1997 hospitalization.  The veteran came to the 
medical center in July 1997 seeking hospitalization and 
complaining of visual and auditory hallucinations.  He said 
he needed to be in the hospital because of increasing 
nightmares, flashbacks, and voices telling him to hurt 
himself and others.  The initial impression was PTSD, 
moderate exacerbation.  He was admitted to clarify the 
diagnosis, assess his potential for violence, stabilize him 
on medication, and assist with placement.  During his 
hospitalization, he underwent an evaluation to assess the 
appropriateness of placing him in the stress treatment 
program.  The examiner noted that the veteran reported having 
been involved in combat operations and witnessing the deaths 
of several comrades by enemy fire.  The veteran reported 
being particularly stressed by the death of a childhood 
friend, that he said he witnessed.  The examiner noted that 
casualty records showed that the individual named had died 
before the veteran was in Vietnam.  It was determined that he 
was not a candidate for the stress treatment program and that 
referral to a substance abuse treatment program would be 
beneficial.  The discharge summary noted that the veteran 
complained of insomnia and nightmares repeatedly during his 
hospitalization, but the night staff observed him to sleep 
through the night.  It was likewise reported that the veteran 
had approached a social worker and a medical student, asking 
them what symptoms would make him eligible for a diagnosis of 
PTSD.  The summary noted that the veteran was "apparently 
not telling the truth about his combat experiences."  On 
discharge, the diagnoses were substance dependence and 
malingering.  The veteran was reluctant to accept discharge.  
He returned to the hospital less than an hour later seeking 
readmission.  He was advised to follow up with outpatient 
counseling as instructed.

In February 1999, the veteran's wife reported that she was 
afraid of the veteran after his return from Vietnam because 
he was violent.  In his February 1999 substantive appeal, the 
veteran also stated that he was entitled to service 
connection for PTSD due to "Vietnam exposure."  


II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist and does not require an automatic remand 
of a claim that was previously adjudicated by the Board or 
the RO and had become final.  This is true because, as it 
pertains to the duty to assist provisions, the new law 
specifically provides that "[n]othing in this section shall 
be construed to required the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured . . . ."  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA has already fulfilled the notice and duty to assist 
requirements as it pertains to this particular case.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  For instance, the veteran was 
notified of the information necessary to substantiate his 
claim, including the requirements to establish service 
connection for PTSD, by means of the discussions in the June 
1998 rating decision, December 1998 statement of the case, 
and June 1999 supplemental statement of the case.  He was 
told that service connection for PTSD had previously been 
denied because no stressor had been verified.  The RO also 
specifically notified the veteran by letter dated December 
18, 1998, that he needed to submit new and material evidence 
in support of his claim.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(a)-
(b)).  VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

The RO obtained the veteran's VA service medical records and 
VA treatment records, and there is nothing that would suggest 
the existence of unobtained evidence that might provide 
information that could serve to reopen the finally denied 
claim.  See Graves v. Brown, 6 Vet. App. 166, 171 (1994); see 
also 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  The veteran has indicated 
treatment at four VAMCs, and those records have been 
associated with the claims file.  Although the Tuskegee VAMC 
twice responded that it currently has no records on the 
veteran, his hospitalization records from 1985 at Tuskegee 
have been of record in his claims file since December 1985.  
The veteran stated that he was only treated at this facility 
one time.  The RO did not obtain the veteran's Social 
Security Administration (SSA) disability records; however, 
the veteran was awarded SSA benefits in 1973, prior to the 
time he was treated for psychiatric problems.  Further, it 
appears that he was awarded SSA on the basis of his gunshot 
wounds suffered in 1973.  Also missing are the veteran's 
private treatment records from [redacted] Mental Health 
Center, [redacted] Hospital (where he was treated for a 
growth on his brain), and [redacted] Mental Hospital.  Any 
additional post-service treatment records would do no more 
than show that the veteran has been diagnosed as having PTSD, 
a fact that is already shown by the evidence of record, and 
would not aid in substantiating the claim in the absence of a 
verified in-service stressor. 

The veteran has not been afforded a recent VA examination; 
however, as he has not submitted new and material evidence to 
reopen this claim, and in the absence of any verified in-
service stressors, such an examination is not warranted.  See 
38 U.S.C.A. § 5103A(f) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c), (d)).  The Secretary is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating a claim.  See 
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

B.  Application of the law to the facts

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (2000).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).

By letter dated August 17, 1992, the RO notified the veteran 
of the June 1992 rating denying service connection for PTSD.  
The veteran was also advised of his appellate rights.  The 
August 26, 1992, letter purportedly from the veteran to his 
congressman which expressed disagreement with the RO's 
decision was received at the RO on August 31, 1992.  However, 
it was not signed, and the veteran's name appeared nowhere on 
the letter.  It is not clear that this document was actually 
prepared by the veteran.  The veteran's wife expressed 
disagreement with the June 1992 RO decision in an October 7, 
1992, letter to her congressman, who forwarded her letter to 
the RO in October 1992.  The RO advised the congressman that 
the veteran would need to file an NOD, as his wife had not 
been given legal authority to act on his behalf.  An NOD or 
substantive appeal may be filed by a claimant personally, or 
by his or her representative if a proper power of attorney or 
declaration of representation has been filed or accompanies 
the NOD.  38 C.F.R. § 20.301(a) (2000).  If a claimant has 
been rated incompetent by VA, an NOD may be filed by the 
fiduciary appointed by VA or a court, or by a person acting 
as next friend if no fiduciary has been appointed.  38 C.F.R. 
§ 20.301(b) (2000).  When the veteran's wife attempted to 
file an NOD through the congressman, she had not been 
appointed the veteran's representative, nor had he been 
adjudicated incompetent by VA.  A general power of attorney 
designating the veteran's wife and dated in March 1993 was 
received by VA in April 1993.  The Board need not determine 
whether that document complied with VA regulations for 
appointment of an individual or was effective as a power of 
attorney (38 C.F.R. §§ 14.630, 14.631 (2000)), as it was 
dated and received many months after the purported NOD.  See  
38 C.F.R. § 20.301(a) (2000).  

Additionally, the veteran's April 1993 statement received at 
the Board cannot be accepted as an NOD because it was not 
filed with the RO.  See 38 C.F.R. § 20.300 (2000).  It does 
not bear a date stamp from the RO.  The copy of the October 
7, 1992, statement from the veteran's wife to the 
congressman, which he altered so it would appear that he 
signed it, was submitted to the RO in June 1994 and was not 
timely as an NOD.  Accordingly, the veteran having failed to 
file an timely NOD with the June 1992 rating decision, it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (2000).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's claim 
was received in July 1997 and therefore the amendment is not 
applicable to his claim.

Although the RO denied entitlement to service connection for 
PTSD in June 1998 without formal discussion of whether new 
and material evidence had been submitted to reopen a 
previously denied and final claim, the Board has jurisdiction 
to consider the issue of whether new and material evidence 
has been submitted because that issue is part of the same 
"matter" of whether the appellant is entitled to service 
connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on page 
one of this decision.  See also Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As discussed above, this matter is one that 
was considered by VA on several occasions.  The veteran was 
also notified by letter dated December 11, 1998, that he 
should submit new and material evidence in support of his 
claim, and he has submitted argument in support of his claim.  
Accordingly, the Board's consideration of this issue does not 
prejudice the veteran.

As indicated above, the most recent denial of the veteran's 
claim for service connection for PTSD was rendered by the RO 
in June 1992.  The evidence of record at that time showed 
that the veteran had been diagnosed as having PTSD related to 
his post-service gunshot wound.  The occurrence of his 
claimed in-service stressors was not supported by credible 
evidence.  His military occupational specialty did not 
indicate that he engaged in combat with the enemy, none of 
his awarded medals or decorations showed combat service, and 
the evidence did not show or establish that the post-service 
PTSD was related to a verified in-service stressor.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The evidence received subsequent to June 1992 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence has not been received.  The 
veteran's and his wife's contentions that he has PTSD related 
to active service and/or that he had behavioral changes after 
service are not new.  These statements are essentially a 
repetition of the previous assertions that were before the RO 
in 1992, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the diagnosis and causation of 
PTSD are not competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The reports of VA medical treatment, including treatment 
records indicating impressions of PTSD, are also cumulative.  
There was medical evidence before the RO in 1992 showing that 
the veteran was diagnosed as having PTSD.  Nor do the medical 
records in any way provide a medical linkage of PTSD with the 
veteran's active service, as opposed to the post-service 
gunshot wound.  There is no medical evidence indicating that 
the veteran has PTSD that is attributable to his military 
service.  Additionally, the evidence associated with the 
record since June 1992 does not tend to prove that the 
veteran has PTSD, but to the contrary, he has been diagnosed 
as a malingerer. Accordingly, even if new, these records are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.

Concerning the articles submitted by the veteran, this 
evidence is of no probative value.  The articles do not apply 
to the particular facts of this case.  While new, they are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.

In addition, and perhaps most importantly, the veteran's 
alleged stressors could not be verified, even if VA were to 
attempt to do so.  He was told on more than one occasion that 
service connection for PTSD had been denied because no 
stressor had been verified.  However, he has only made 
general allegations, such as that he was exposed to trauma in 
Vietnam and the rigors of combat, that he was in a combat 
environment, and that he participated in combat operations 
and had combat time and "Vietnam exposure."  He could not 
remember the names of the many comrades he reportedly saw 
killed, with the exception of one.  However, this individual 
died before the veteran's service in Vietnam.  These 
anecdotal incidents are not subject to verification by the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  It would be pointless to remand the 
veteran's claim in order to request that the RO attempt to 
verify his stressors with USASCRUR.  It is reasonable to 
assume that any attempt to verify his stressors would fail.  

There is still no evidence of record corroborating that the 
alleged inservice stressors actually occurred, and there are 
no specific details of record indicating that any of the 
alleged stressors could be verified by the appropriate 
authorities.  The evidence received subsequent to June 1992 
does not serve to reopen the veteran's claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for PTSD, and the 
benefits sought with regard to that claim remain denied.  



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

 

